                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




MARTHA LAURA AVILES-VALDEZ,                                  No. 2:16-CV-00332-SU
an individual; CAROLYN MASON, an
individual; and JUAN VALDEZ, an                              ORDER
individual,

                      Plaintiffs,

       v.

UMATILLA COUNTY, a municipal
corporation,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [73] on February 8,

2019 in which she recommends the Court deny Defendant’s Motion for Summary Judgment [42]

and dismiss Plaintiffs’ state-law claims with prejudice. Defendant filed timely objections to the




1 - ORDER
Findings and Recommendation. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

Defendant filed timely objections to the Magistrate Judge’s Findings and Recommendation.

Def.’s Obj., ECF 78. In these objections, Defendant raised an issue that was not briefed before

Judge Sullivan—whether Plaintiffs are barred from recovering damages that occurred after

December 3, 2015. The Court declines to address this issue for the first time on review. See

Brown v. Roe, 279 F.3d 742, 745–46 (9th Cir. 2002) (rejecting the Fourth Circuit’s holding that a

district court must consider new arguments raised for the first time in an objection to a magistrate

judge’s F&R); United States v. Howell, 231 F.3d 615, 622 (9th Cir. 2000) (district courts have

discretion to consider new evidence raised for the first time in an objection to a magistrate

judge’s F&R); Olmos v. Ryan, No. CV–11–00344–PHX–GMS, 2013 WL 3199831, at *8 (D.

Ariz. June 24, 2013) (“Generally, a district court need not consider new arguments raised for the

first time in objections to an R & R.”)

       The Court has carefully considered the remaining objections and concludes they do not

provide a basis to modify the recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings and

Recommendation.




2 - ORDER
                                      CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [73].

Defendant’s Motion for Summary Judgment [42] is DENIED. Plaintiffs’ state-law claims are

DISMISSED with prejudice.

       IT IS SO ORDERED.




       DATED this        day of ____________________, 2019.




                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




3 - ORDER
